Name: Commission Regulation (EC) No 934/98 of 30 April 1998 fixing the maximum reduction in the duty on maize imported in connection with the invitation to tender issued in Regulation (EC) No 2506/97
 Type: Regulation
 Subject Matter: plant product;  EU finance;  trade;  trade policy;  international trade
 Date Published: nan

 EN Official Journal of the European Communities1. 5. 98 L 130/19 COMMISSION REGULATION (EC) No 934/98 of 30 April 1998 fixing the maximum reduction in the duty on maize imported in connection with the invitation to tender issued in Regulation (EC) No 2506/97 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 12(1) thereof, Whereas an invitation to tender for the maximum reduc- tion in the duty on maize imported into Portugal was opened pursuant to Commission Regulation (EC) No 2506/97 (3); Whereas, pursuant to Article 5 of Commission Regulation (EC) No 1839/95 (4), as amended by Regulation (EC) No 1963/95 (5), the Commission, acting under the procedure laid down in Article 23 of Regulation (EEC) No 1766/92, may decide to fix maximum reduction in the import duty; whereas in fixing this maximum the criteria provided for in Articles 6 and 7 of Regulation (EC) No 1839/95 must be taken into account; whereas a contract is awarded to any tenderer whose tender is equal to or less than the maximum reduction in the duty; Whereas the application of the abovementioned criteria to the current market situation for the cereal in question results in the maximum reduction in the import duty being fixed at the amount specified in Article 1; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 For tenders notified from 24 to 30 April 1998, pursuant to the invitation to tender issued in Regulation (EC) No 2506/97, the maximum reduction in the duty on maize imported shall be ECU 54,59 per tonne and be valid for a total maximum quantity of 42 000 tonnes. Article 2 This Regulation shall enter into force on 1 May 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 April 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1. 7. 1992, p. 21. (2) OJ L 126, 24. 5. 1996, p. 37. (3) OJ L 345, 16. 12. 1997, p. 28. (4) OJ L 177, 28. 7. 1995, p. 4. (5) OJ L 189, 10. 8. 1995, p. 22.